DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on December 8, 2020, for application number 17/114,723. Claims 1-8 have been considered. Claims 1, and 8 are independent claims.
This action is made Non-Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for acquiring” and “means for comparing” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “Means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding “means for comparing” may directs ‘data comparator’ described at page 9 of original specification, however, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Narasimhan et al. (US Patent Application Publication US 20170366568 A1), referred to as Narasimhan herein.
Watase et al. (Japan Patent Application Publication JP 2006-332912 A), referred to as Watase herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narasimhan.
Regarding independent claim 1, Narasimhan discloses “An information processing apparatus (Narasimhan, at ¶ [0110], data processing apparatus) comprising: 
a processor (¶ [0028], a processor) configured to
acquire first image data including update from a website (id. at ¶ [0015], accessing an updated version (e.g., a user revised version) of a published web document, a published image included in the published web document.) which is an object to be monitored (id. at ¶ [0025], monitor changes made by the user.), 
acquire second image data from document data which is an object to be monitored (Examiner notes that considering the breadth of the claim language, claim limitations are given their broadest reasonable interpretation consistent with the specification, according to MPEP §2111. id. at ¶ [0031], image anomaly detector extracts keypoints from an original image, which are then stored in the database.), and 
compare the first image data with the second image data (id. at ¶ [0031], The updated image is compared with the original published image by individually comparing each feature from the new image to the stored features of the original image in the database.), and notify an administrator for the document data of a section with possibility of change (id. at ¶ [0045], the publication system utilize any one of a number of message delivery networks and platforms to deliver the message to the client device of the user including push notification.).”

Regarding independent claim 8, applicant discloses the limitations substantially similar to those in independent claim 1, therefore independent claim 8 is similarly rejected.

Regarding claim 2, Narasimhan discloses “wherein the processor is configured to, when a matching rate between the first image data and the second image data satisfies a predetermined condition, notify the administrator of the second image data as the section with possibility of change (Narasimhan, at ¶¶ [0035]-[0036], when anomaly scores between the updated web document image and original image are satisfies threshold aggregate scores, then notify the modified web document to an administrative user.).”

Regarding claim 3, Narasimhan discloses “wherein the predetermined condition is that the matching rate is lower than a first threshold (Narasimhan, at ¶ [0076], the image similarity score may be considered as transgressing the threshold image similarity score as a result of the image similarity score being lower than a minimum image similarity score.).”

Regarding claim 6, Narasimhan discloses “wherein the processor is configured to request the administrator to check necessity of modification of the second image data that is an object of which the administrator is notified (Narasimhan, at ¶ [0086], the anomaly detection system transmits the revised web document to a computer device of an administrative user for manual review.).”

Regarding claim 7, Narasimhan discloses “wherein the processor is configured to exclude the second image data for which no need of modification is determined, from an object to be compared subsequently (Narasimhan, at ¶ [0088], If the administrative user fails to approve of the revised web document, the content publication platform informs the user that the revision is not allowed.).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Watase.

Regarding claim 4, Narasimhan teaches all the limitation of independent claim 1 and its dependent claims 2 and 3. However, Narasimhan does not explicitly teaches “wherein the predetermined condition is that the matching rate is higher than a second threshold which is lower than the first threshold.”
Watase is in the same field of devices and processes information transmitted from the computer (Watase, at page 2) that determining that if the print data stored in the image storage device is similar to the other print data compared but slightly different based on the first and second threshold value, a result of the similarity smaller than the first threshold and equal to or higher than the second threshold (id. at page 8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Narasimhan’s apparatus with similarity score is higher than a second threshold with is lower than the first threshold as taught by Watase because it could reduce the storage capacity of data stored in the image forming apparatus by deleting one of the print data (Watase, at page 8).

Regarding claim 5, Narasimhan in view of Watase teaches all the limitation of independent claim 1 and its dependent claims 2-4. However, Narasimhan does not explicitly teaches “wherein the processor is configured to, when the matching rate is lower than the second threshold, exclude the second image data from an object of which the administrator is notified.”
Watase is in the same field of devices and processes information transmitted from the computer (Watase, at page 2) that when the value is smaller than the second threshold value, the update unit does not perform update, deletes print data, associates related information, or creates a difference based on the similarity between the print data stored in the image storage device (id. at page 8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Narasimhan’s apparatus with when the similarity score is lower than the second threshold, then does not perform update and delete print data as taught by Watase because it could reduce the storage capacity of data stored in the image forming apparatus by deleting one of the print data (Watase, at page 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144